

117 S2347 IS: Medium- and Heavy-Duty Electric Vehicle Infrastructure Act of 2021
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2347IN THE SENATE OF THE UNITED STATESJuly 14, 2021Mr. Merkley (for himself, Mr. Padilla, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to establish a rebate program to promote the purchase and installation of electric vehicle supply equipment for medium- and heavy-duty vehicles, and for other purposes.1.Short titleThis Act may be cited as the Medium- and Heavy-Duty Electric Vehicle Infrastructure Act of 2021.2.Fleet charging rebate program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Charging equipment ceiling amountThe term charging equipment ceiling amount means, with respect to eligible equipment that is—(A)networked level 2 charging equipment, $4,000; and(B)networked direct current fast charging equipment, $100,000.(3)Covered expenseThe term covered expense means an expense that is associated with the purchase and installation of eligible electric vehicle supply equipment for a medium-duty electric vehicle or heavy-duty electric vehicle, including—(A)the cost of electric vehicle supply equipment hardware;(B)labor costs associated with the installation of that hardware, if wages for that labor are paid at rates not less than those prevailing on labor of a character similar in the locality of installation, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act);(C)material costs associated with the installation of that hardware, including expenses involving electrical equipment and necessary upgrades or modifications to the electric grid and associated infrastructure that are required for the installation of that hardware; and(D)permit costs associated with the installation of that hardware.(4)Eligible electric vehicle supply equipmentThe term eligible electric vehicle supply equipment means a charger that—(A)is connected to the electric grid; and(B)supplies electricity to—(i)a medium-duty electric vehicle; or(ii)a heavy-duty electric vehicle.(5)Eligible equipmentThe term eligible equipment means any eligible electric vehicle supply equipment or associated hardware or software that is included on the list of eligible equipment published by the Administrator under subsection (c)(2).(6)Eligible fleet operatorThe term eligible fleet operator means an individual, a State, local, Tribal, or territorial government, a special tax district, a rural electric cooperative, a port authority, an airport authority, or a private entity that—(A)operates a centrally fueled non-transit fleet of medium-duty electric vehicles or heavy-duty electric vehicles;(B)presents a purchase order of eligible medium-duty electric vehicles or heavy-duty electric vehicles at the time of application; or(C)provides such documentation of the operation or intent to operate a centrally fueled non-transit fleet of medium-duty electric vehicles or heavy-duty electric vehicles as the Administrator determines to be necessary.(7)Heavy-duty electric vehicleThe term heavy-duty electric vehicle means a non-transit vehicle that—(A)derives all of the power of the vehicle from electricity; and(B)has a gross vehicle weight rating of not less than 26,000 pounds.(8)Medium-duty electric vehicleThe term medium-duty electric vehicle means a vehicle that—(A)derives all of the power of the vehicle from electricity; and(B)(i)has a gross vehicle weight rating of—(I)less than 26,000 pounds; but(II)not less than 10,000 pounds; or(ii)is an off-road vehicle with a gross vehicle weight rating of more than 4,200 pounds.(9)Multi-port level 2 chargerThe term multi-port level 2 charger means networked level 2 charging equipment that is capable of charging more than 1 medium-duty electric vehicle or heavy-duty electric vehicle simultaneously. (10)Networked direct current fast charging equipmentThe term networked direct current fast charging equipment means electric vehicle supply equipment that—(A)provides a direct current power source; and(B)is able to connect to a network to facilitate—(i)data collection; and(ii)access to the data collected. (11)Networked level 2 charging equipmentThe term networked level 2 charging equipment means electric vehicle supply equipment that—(A)provides an alternating current power source at a minimum of 208 volts; and(B)is able to connect to a network to facilitate—(i)data collection; and(ii)access to the data collected.(12)Rebate programThe term rebate program means the rebate program established under subsection (b).(b)EstablishmentNot later than January 1, 2022, and subject to the availability of appropriations, the Administrator shall establish a rebate program to promote the purchase and installation of electric vehicle supply equipment for medium-duty electric vehicles and heavy-duty electric vehicles.(c)Requirements(1)In generalThe Administrator may provide a rebate under the rebate program to an eligible fleet operator for the installation of eligible equipment at an eligible site described in paragraph (3).(2)List of eligible equipment(A)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall publish on the website of the Environmental Protection Agency a list of eligible equipment for which an eligible fleet operator may receive a rebate under the rebate program.(B)Maintenance and updatesAfter the date on which the list under subparagraph (A) is published, the Administrator—(i)shall maintain the list, including through periodic review and updates; and(ii)may add additional hardware or software to the list, if the Administrator determines that the additional hardware or software is likely—(I)to lead to greater usage of eligible electric vehicle supply equipment for medium-duty electric vehicles and heavy-duty electric vehicles; or(II)to improve the experience of users of eligible electric vehicle supply equipment.(3)Eligible sitesAn eligible fleet operator may receive a rebate under the rebate program for the installation of eligible equipment only if the eligible equipment is installed at a site that—(A)is in the United States;(B)is located on property—(i)owned by the eligible fleet operator; or(ii)on which the eligible fleet operator has authority to install eligible equipment; and(C)serves not fewer than the minimum number of medium-duty electric vehicles or heavy-duty electric vehicles that the Administrator determines is required to be served by a site.(4)Applications(A)In generalAn eligible fleet operator may submit to the Administrator an application for a rebate under the rebate program at such time and in such manner as the Administrator may require.(B)RequirementsAn application under subparagraph (A) shall include—(i)the estimated cost of covered expenses to be incurred with respect to the purchase or installation of eligible equipment for which the eligible fleet operator seeks a rebate;(ii)the portion of those covered expenses that represents the estimated installation cost of the eligible equipment;(iii)the address of the location where the eligible equipment will be installed, which shall be considered by the Administrator to be confidential business information;(iv)the technical specifications of the eligible equipment, including the maximum power and amperage of the eligible equipment;(v)if the eligible fleet operator is seeking a community benefit bonus under paragraph (5)(B) or a rural bonus under paragraph (5)(C), documentation demonstrating that the eligible fleet operator is eligible for the bonus; and(vi)any other information determined by the Administrator to be necessary for a complete application.(C)Review processThe Administrator shall, within 90 days of the date on which the Administrator receives an application under subparagraph (A)—(i)review the application; and(ii)approve the eligible fleet operator submitting the application for a rebate under the rebate program if the Administrator determines that—(I)the application meets the requirements described in subparagraph (B);(II)the rebate would be for the installation of eligible equipment at an eligible site;(III)sufficient amounts will be made available under this section to provide the rebate;(IV)providing the rebate would not cause the eligible fleet operator to exceed the limitation described in paragraph (5)(D)(iii)(I); and(V)the eligible fleet operator has complied with all other applicable requirements of the rebate program. (5)Rebate amount(A)In generalThe amount of a rebate under the rebate program shall be, with respect to a project for which the rebate is sought— (i)for an eligible fleet operator that is a public sector or nonprofit entity, equal to the lesser of—(I)80 percent of the covered expenses; and (II)the charging equipment ceiling amount; and(ii)for an eligible fleet operator that is a private sector entity that is not a nonprofit entity, equal to the lesser of—(I)50 percent of the covered expenses; and(II)the charging equipment ceiling amount.(B)Community benefit bonus(i)In generalSubject to subparagraph (D)(i), the Administrator shall award an additional amount, to be known as a community benefit bonus, to an eligible fleet operator receiving a rebate under the rebate program if the majority of the vehicle miles traveled by the medium-duty electric vehicles and heavy-duty electric vehicles in the fleet of the eligible fleet operator are traveled in a county that, as of the date of enactment of this Act, is designated as a nonattainment area for ozone or carbon monoxide under the Clean Air Act (42 U.S.C. 7401 et seq.).(ii)Amount of bonusWith respect to the rebate received by the eligible fleet operator, the amount of a community benefit bonus under clause (i) shall be equal to the lesser of—(I)20 percent of the covered expenses received under the rebate; and(II)25 percent of the charging equipment ceiling amount received under the rebate.(C)Rural bonus(i)In generalSubject to subparagraph (D)(i), the Administrator shall award an additional amount, to be known as a rural bonus, to an eligible fleet operator receiving a rebate under the rebate program if—(I)the eligible fleet operator uses the rebate to install electric vehicle supply equipment in a rural area (as defined in section 101(a) of title 23, United States Code); and(II)the majority of the vehicle miles traveled by the medium-duty electric vehicles and heavy-duty electric vehicles in the fleet of the eligible fleet operator are traveled in a rural area (as so defined).(ii)Amount of bonusWith respect to the rebate received by the eligible fleet operator, the amount of a rural bonus under clause (i) shall be equal to the lesser of—(I)20 percent of the covered expenses received under the rebate; and(II)25 percent of the charging equipment ceiling amount received under the rebate.(D)Limitations(i)Limitation on bonusesAn eligible fleet operator may not receive both a community benefit bonus under subparagraph (B) and a rural bonus under subparagraph (C) with respect to the same rebate under the rebate program.(ii)Multi-port level 2 chargersThe Administrator shall consider each charging port on a multi-port level 2 charger to be a separate unit of electric vehicle supply equipment for purposes of determining the amount of a rebate or bonus under this section.(iii)Maximum amount for active projectsAn eligible fleet operator may—(I)separately or simultaneously apply for, and be awarded, rebates totaling up to $1,000,000, including any bonuses received under subparagraphs (B) and (C), for projects that, as determined by the Administrator, are active projects; and(II)apply for additional rebates on completion of active projects.(iv)For-profit entitiesOf the amounts made available to carry out the rebate program, not more than 50 percent may be awarded to eligible fleet operators that are private sector entities that are not nonprofit entities. (v)Alternative fuel vehicle refueling property creditNo credit shall be allowed under section 30C of the Internal Revenue Code of 1986 for any property with respect to which a rebate is received under the rebate program.(6)Agreement to maintainTo be eligible for a rebate under the rebate program, an eligible fleet operator shall enter into an agreement with the Administrator to maintain the eligible equipment covered by the rebate in a satisfactory manner for not less than 5 years after the date on which the eligible fleet operator receives the rebate.(d)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out the rebate program $250,000,000 for each of fiscal years 2022 through 2025, to remain available until expended.